DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The indicated allowability of claims 32-63 is withdrawn in view of the newly discovered reference(s) to U.S 10,524,486; U.S 2007/0262081 and U.S 8,965,595. Rejections based on the newly cited reference(s) follow.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter in claim 36, “an actuator comprises a motorized draw valve assembly moveable within the automated valve to effectuate opening and closing of the valve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the phrase "all types" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
7.	Claims 32-35, 37-43, 47-49, 53-59, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10-13, 17-22, 24-26 of U.S. Patent No. 10,524,486 in view of Feola 2007/0262081 and Wegelin 8,965,595.
Feola discloses in U.S. Patent No. 10,524,486, a system for controlling of dispensing or injecting a flowable edible product, the system comprising: an automated orifice or an automated valve comprising an electrical system; and a control device configured to control dispensing or injecting of the flowable edible product through the automated orifice or automated valve, the control device comprising; a memory storing programming and control parameters for operating the automated orifice or automated valve; a communication interface communicatively coupled to the electrical system of the automated orifice or the automated valve and configured to control automated operation for the dispensing or injecting the flowable edible product uniformly; and an operator interface configured to display information and inputs for the control parameters for the dispensing or injecting the flowable edible product; wherein the control device controls operation of the automated orifice or automated valve by transmitting the control parameters received from the inputs on the operator interface, via the communication interface, to the electrical system as seen in claim 1. Feola lacks that the electrical system comprising batteries. Feola in US 2007/0262081 teaches the use of a system for controlling of dispensing edible product with an automated orifice or 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Feola’s system with the battery of Feola in US 2007/0262081, in order to provide the system with a power supply to power one or more various components of the system. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the power supply of Feola in US 486 and 581 to have batteries as taught by Wegelin, in order to provide the system with a power supply with batteries capable of being recharged by solar cells or by other means. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 32-34, 38, 40, 54, 56, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Feola 2007/0262081 and Wegelin 8,965,595.
Feola discloses a system for controlling of dispensing or injecting a flowable edible product (col. 1, para. [0009]), which comprises an automated orifice or an automated valve comprising an electrical system with battery; and a control device configured to control dispensing or injecting of the flowable edible product through the automated orifice or automated valve (as seen in Figure 2, and col. 1, para. [0010]), the control device comprising; a memory storing programming and control parameters for operating the automated orifice or automated valve (col. 1, para. [0010]); a communication interface communicatively coupled to the electrical system of the automated orifice or the automated valve and configured to control automated operation for the dispensing or injecting the flowable edible product uniformly (col. 2, para. [0030]); and an operator interface (16) configured to display information and inputs for the control parameters for the dispensing or injecting the flowable edible product; wherein the control device controls operation of the automated orifice or automated valve by transmitting the control parameters received from the inputs on the operator interface, via the communication interface, to the electrical system (col. 4, para. [0037]). Feola lacks that the electrical system comprising batteries. Wegelin teaches the use of a power supply (26) with batteries (col. 3, ll. 54-61).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the power supply of Feola to have batteries as taught by Wegelin, in order to provide the system with a power supply with batteries capable of being recharged by solar cells or by other means.
Allowable Subject Matter
11.	Claims 36, 44-46, 50-52, 60..are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754